DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, the order recited in this claim contradicts the order presented in claim 14.  Since the composite plies that form the composite tube are not applied until after the composite stiffener layups and stiffener mandrels are applied to the mandrel (the composite plies overlie these features in claim 14 thereby establishing an order), the composite stiffener layups and stiffener mandrels cannot be placed “within the composite tube”.  The composite tube isn’t formed until after the composite stiffener layups and stiffener mandrels are placed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations in claim 6 are found in lines 2 and 4-6 of claim 5.  
The limitations in claim 15 are found in lines 4-5 of claim 14.  
The limitation of claim 16 are found in lines 13-16 of claim 14.
The Examiner believes that the plain meaning of “dissolving” in claim 14 would require a liquid, and for this reason claim 20 would also fail to further limit claim 14, but recognizes that opinions could differ on this point.  Nevertheless, while the claim is not rejected, the Examiner recommends that it be cancelled.  One reading this limitation in light of the specification would not locate any other dissolving material (besides a liquid) in the instant specification. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20080129041) in view of Ender (US 20110168324).
As to claims 1, Allen teaches a process for making a strut comprising fabricating an elongate mandrel (inherent) and placing metal end fitting sleeves over the ends of the elongate mandrel ([0047]).  Allen forms a composite tube by laying up composite plies on the elongate mandrel and the metal end fittings (Fig. 4, item 34) to form a tube, and curing the composite tube.  Allen inherently removes the elongate mandrel ([0049]).
Allen is silent to the composite stiffener layups on the elongate mandrel and cocuring the composite stiffener layups with the composite tube.
	Ender teaches providing an elongate mandrel (Fig. 5, item 27) with cavities (Fig. 5) and locating composite stiffener layups (45, 46) and stiffener mandrels (53) in cavities of the elongate mandrel.  Ender lays up composite plies (Fig. 5, item 44) over the composite stiffener layups (45, 46) to form an elongated tubular structure and cocures the composite plies and composite stiffener layups ([0012]).  
	It would have been prima facie obvious to incorporate Ender’s mandrel and stiffener layups into Allen and cocuring the composite layers together as an obvious improvement that would provide improved stiffness and  maintain the shape of the Allen article.
As to claim 2, when the Ender mandrel is incorporated into Allen as set forth above, the mandrel is inherently fabricated.  As to claim 3, Allen places a fitting (30) on each end of the mandrel. As to claim 4, Allen provides a single shear joint between the tube (34) and each fitting (30).  As to claims 5 and 6, Allen provides an axle (end) on each end of the elongate mandrel and placing a fitting on each end of the elongate mandrel.  While Allen does not specifically teach cavities in the elongate mandrel, Ender provides cavities to accommodate stiffener layups (34).  It would have been prima facie obvious to incorporate Ender’s mandrel and stiffener layups into Allen and cocuring the composite layers together in order to provide improved stiffness which would maintain the shape of the Allen article.  As to claim 7, Allen is silent to placing composite stiffener layups in cavities of the elongate mandrel.  Ender teaches providing an elongate mandrel (27) and locating composite stiffener layups on the elongate mandrel (45, 52).  It would have been prima facie obvious to incorporate these features from Ender into Allen for the same reasons set forth above.  As to claims 8 and 9, Ender teaches forming a composite tube and composite stiffeners using a fully automated apparatus ([0091]), and it would have been obvious to incorporate this feature from Ender into Allen as a recognized improvement for providing automated composite fabrication.  As to claims 10-12, Ender provides longitudinally placed stiffener mandrels (53) at diametrically opposite locations (Fig. 3, see item 28) and removes the stiffener mandrels and the elongate mandrel by dissolving in water ([0016], [0066] last sentence).  It would have been prima facie obvious to incorporate these features from Ender into Allen as an obvious improvement that would provide stiffness to the Allen article, while also reducing weight by removing the elongate mandrel and stiffener mandrels.  As to claim 13, Ender provides composite stiffener layups in cavities of the elongate mandrel and a plurality of composite stiffener layups having a cross sectional shape corresponding to the cavity.  It would 
As to claim 14, Allen teaches a process for making a strut comprising fabricating an elongate mandrel (inherent) and placing metal end fitting sleeves over the (axles) ends of the elongate mandrel ([0047]).  Allen forms a composite tube by laying up composite plies on the elongate mandrel and the metal end fittings (Fig. 4, item 34) to form a tube, and curing the composite tube.  Allen inherently removes the elongate mandrel ([0049]).
Allen is silent to cavities of the elongate mandrel, locating composite stiffener layups in cavities on the elongate mandrel, placing stiffener mandrels in the plurality of composite stiffener layups, cocuring the composite stiffener layups with the composite tube, and removing the stiffener mandrels and elongate mandrel by dissolving in a liquid.
	Ender teaches providing an elongate mandrel (Fig. 5, item 27) with cavities (Fig. 5) and locating composite stiffener layups (45, 46) and stiffener mandrels (53) in cavities of the elongate mandrel.  Ender lays up composite plies (Fig. 5, item 44) over the composite stiffener layups (45, 46) to form an elongated tubular structure and cocures the composite plies and composite stiffener layups ([0012]).  Ender removes the stiffener mandrels and the elongate mandrel by dissolving in water ([0016], [0066] last sentence).  
	It would have been prima facie obvious to incorporate Ender’s mandrel and stiffener layups, cocuring the composite layers together, and dissolving the mandrels as an obvious improvement in order to provide stiffening elements that would maintain the shape of the Allen article and reduced weight.
	As to claims 15 and 16, see the rejection of claim 14 and the rejection of these claims under 35 U.S.C. 112(d) above.  As to claims 17-21, Ender provides longitudinally placed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742